United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41380
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SALVADOR PEREZ-CUEVAS, also known as Jose Gonzalez-Hernandez,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:05-CR-423-ALL
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Salvador Perez-Cuevas (Perez) appeals from his guilty-plea

conviction and sentence for being found in the United States

after previous deportation.     See 8 U.S.C. § 1326.   Perez argues

that the district court erred by imposing a 16-level adjustment

under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based upon his Texas

conviction for burglary of a habitation.    As Perez concedes, his

argument is foreclosed.     See United States v. Valdez-Maltos,

443 F.3d 910, 911 (5th Cir. 2006), cert. denied, 2006 WL 2094539

(U.S. Oct. 2, 2006) (No. 06-5473); United States v. Garcia-

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41380
                                -2-

Mendez, 420 F.3d 454, 455-57 (5th Cir. 2005), cert. denied,

126 S. Ct. 1398 (2006).

     Perez also challenges, in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), the constitutionality of § 1326(b)’s

treatment of prior felony and aggravated felony convictions

as sentencing factors rather than as elements of the offense

that must be found by a jury.   This issue is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Perez contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Perez

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.